STEWART, J.,
dissenting.
11 What is clear in this case is that the evidence proves that the Pesnell family acquired ownership of the land up to the Old Fence by virtue of BO years of possession under La. C.C. art. 3486. Therefore, Dumas could not have acquired ownership by title of the disputed area when he acquired the adjoining tract in November 2000. The evidence proves that when Dumas had the land surveyed in 2006, he was put on notice by his own surveyor of the existence of a disputed boundary. Therefore, one could conclude that Dumas was in bad faith when he constructed the new fence to encompass the disputed area. Dumas should not be allowed to acquire in bad faith property which the Pesnell family acquired based on 30 years of possession. Based on the existence of the old fence line, the change of timberline, the visual view of the property, and the neighborhood understanding, Dumas’s possession was always in bad faith and subsequent construction of the new fence did not cure this.
Therefore, I conclude that Taylor should be able to tack on to the Pesnell family’s previous possession and ownership of the disputed land under La. C.C. art. 794.
I respectfully dissent.